EXHIBIT 10.1

MINE SAFETY APPLIANCES COMPANY

STOCK COMPENSATION TRUST

Effective as of June 1, 1996

As amended through

May 15, 2010



--------------------------------------------------------------------------------

Table of Contents

 

     Page

ARTICLE 1    Trust, Trustee and Trust Fund

   1

1.1. Trust

   1

1.2. Trustee

   1

1.3. Trust Fund

   2

1.4. Trust Fund Subject to Claims

   2

1.5. Use of Trust

   2

1.6. Definitions

   2

ARTICLE 2    Contributions and Dividends

   4

2.1. Contributions

   4

2.2. Dividends

   4

ARTICLE 3    Release and Allocation of Company Stock

   5

3.1. Release of Shares

   5

3.2. Allocations

   5

ARTICLE 4    Compensation, Expenses and Tax Withholding

   5

4.1. Compensation and Expenses

   5

4.2. Withholding of Taxes

   5

ARTICLE 5    Administration of Trust Fund

   6

5.1. Management and Control of Trust Fund

   6

5.2. Investment of Funds

   6

5.3. Trustee’s Administrative Powers

   6

5.4. Voting and Tendering of Company Stock

   7

5.5. Indemnification

   8

5.6. General Duty to Communicate to Committee

   9

ARTICLE 6    Accounts and Reports of Trustee

   9

6.1. Records and Accounts of Trustee

   9

6.2. Fiscal Year

   9

6.3. Reports of Trustee

   9

6.4. Final Report

   9

ARTICLE 7    Succession of Trustee

   9

7.1. Resignation of Trustee

   9

7.2. Removal of Trustee

   9

7.3. Appointment of Successor Trustee

   10

7.4. Succession to Trust Fund Assets

   10

7.5. Continuation of Trust

   10

7.6. Changes in Organization of Trustee

   10

7.7. Continuance of Trustee’s Powers in Event of Termination of the Trust

   10

7.8. Corporate Trustee

   10

ARTICLE 8    Amendment or Termination

   10

8.1. Amendments

   10

8.2. Termination

   11

8.3. Form of Amendment or Termination

   11

ARTICLE 9    Miscellaneous

   11

9.l. Controlling Law

   11

 

i



--------------------------------------------------------------------------------

9.2. Committee Action

   11

9.3. Notices

   12

9.4. Severability

   12

9.5. Protection of Persons Dealing with the Trust

   12

9.6. Tax Status of Trust

   12

9.7. Participants to Have No Interest in the Company by Reason of the Trust

   12

9.8. Nonassignability

   12

9.9. Gender and Plurals

   13

9.10. Counterparts

   13

 

ii



--------------------------------------------------------------------------------

MINE SAFETY APPLIANCES COMPANY

STOCK COMPENSATION TRUST

THIS TRUST AGREEMENT (the “Agreement”) made effective as of June 1, 1996,
between Mine Safety Appliances Company, a Pennsylvania corporation, and PNC
Bank, N.A., as trustee.

W I T N E S S E T H :

WHEREAS, the Company (as defined below) desires to establish a trust (the
“Trust”) in accordance with the laws of the Commonwealth of Pennsylvania and for
the purposes stated in this Agreement;

WHEREAS, the Trustee (as defined below) desires to act as trustee of the Trust,
for the purposes hereinafter stated and in accordance with the terms hereof;

WHEREAS, the Company or its subsidiaries have previously adopted the Plans (as
defined below);

WHEREAS, the Company desires to provide assurance of the availability of the
shares of its common stock necessary to satisfy certain of its obligations or
those of its subsidiaries under the Plans (as defined below);

WHEREAS, the Company desires that the assets to be held in the Trust Fund (as
defined below) should be principally or exclusively securities of the Company
and, therefore, expressly waives any diversification of investments that might
otherwise be necessary, appropriate, or required pursuant to applicable
provisions of law, if any; and

WHEREAS, PNC Bank, N.A., has been appointed as trustee and has accepted such
appointment as of the date set forth first above;

NOW, THEREFORE, the parties hereto hereby establish the Trust and agree that the
Trust will be comprised, held and disposed of as follows:

ARTICLE 1.

Trust, Trustee and Trust Fund

1.1. Trust. This Agreement and the Trust shall be known as the Mine Safety
Appliances Company Stock Compensation Trust. The parties intend that the Trust
will be an independent legal entity with title to and power to convey all of its
assets. The parties hereto further intend that the trust not be subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Trust
is not a part of any of the Plans (as herein defined). The assets of the Trust
will be held, invested and disposed of by the Trustee, in accordance with the
terms of the Trust. The Company will not knowingly take any action that would
cause the assets held pursuant to the Trust to become “plan assets” within the
meaning of ERISA without so advising the Trustee. The Trust is intended to be a
“grantor trust” within the meaning of Section 671 of the Internal Revenue Code
of 1986.

1.2. Trustee. The trustee named above, and its successor or successors, is
hereby designated as the trustee hereunder, to receive, hold, invest, administer
and distribute the Trust Fund in accordance with this Agreement, the provisions
of which shall govern the power, duties and responsibilities of the Trustee.



--------------------------------------------------------------------------------

1.3. Trust Fund. The assets held at any time and from time to time under the
Trust collectively are herein referred to as the “Trust Fund” and shall consist
of contributions received by the Trustee, proceeds of any loans, investments and
reinvestment thereof, the earnings and income thereon, less disbursements
therefrom. Except as herein otherwise provided, title to the assets of the Trust
Fund shall at all times be vested in the Trustee and securities that are part of
the Trust Fund shall be held in such manner that the Trustee’s name and the
fiduciary capacity in which the securities are held are fully disclosed, subject
to the right of the Trustee to hold title in bearer form or in the name of a
nominee, and the interests of others in the Trust Fund shall be only the right
to have such assets received, held, invested, administered and distributed in
accordance with the provisions of the Trust.

1.4. Trust Fund Subject to Claims. Notwithstanding any provision of this
Agreement to the contrary, the Trust Fund shall at all times remain subject to
the claims of the Company’s general creditors under federal and state law.

In addition, the Board of Directors and Chief Executive Officer of the Company
shall have the duty to inform the Trustee in writing of the Company’s Insolvency
(as defined below). If a person claiming to be a creditor of the Company alleges
in writing to the Trustee that the Company has become Insolvent, the Trustee
shall determine whether the Company is Insolvent and, pending such
determination, the Trustee shall discontinue allocations pursuant to Article 3.

Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s Insolvency.

If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue allocations pursuant to Article 3 and shall hold the
Trust Fund for the benefit of the Company’s general creditors. Nothing in this
Trust Agreement shall in any way diminish any rights of employees as general
creditors of the Company with respect to benefits due under the Plans or
otherwise.

The Trustee shall resume allocations pursuant to Article 3 only after the
Trustee has determined that the Company is not Insolvent or is no longer
Insolvent as the case may be.

1.5. Use of Trust. The Trust Fund shall be used for the exclusive purpose of
aiding the Company in delivering the benefits provided by the Plans and
defraying the expenses of the Trust in accordance with this Trust Agreement. The
Company may terminate the Trust in accordance with Section 8.2 hereof, but,
income or corpus of the Trust Fund is recoverable by the Company only as
provided in Section 2.2 and 8.2.

1.6. Definitions. In addition to the terms defined in the preceding portions of
the Trust, certain capitalized terms have the meanings set forth below:

Board of Directors. “Board of Directors” means the board of directors of the
Company.

Change of Control. “Change of Control” means any of the following events:

(a) an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the combined voting power
of the then outstanding voting

 

- 2 -



--------------------------------------------------------------------------------

securities of the Company; provided, however, that the following acquisitions
shall not constitute a Change of Control: (i) an acquisition by or directly from
the Company, (ii) an acquisition by any employee benefit plan or trust sponsored
or maintained by the Company; and (iii) any acquisition described in subclauses
(A) or (B) of subsection (b) below; or

(b) approval by the stockholders of the Company of (i) a complete dissolution or
liquidation of the Company, (ii) a sale or other disposition of all or
substantially all of the Company’s assets or (iii) a reorganization, merger, or
consolidation (“Business Combination”) unless either (A) all or substantially
all of the stockholders of the Company immediately prior to the Business
Combination own more than 50% of the voting securities of the entity surviving
the Business Combination, or the entity which directly or indirectly controls
such surviving entity, in substantially the same pro-portion as they owned the
voting securities of the Company immediately prior thereto, or (B) the
consideration (other than cash paid in lieu of fractional shares or payment upon
perfection of appraisal rights) issued to stockholders of the Company in the
Business Combination is solely common stock which is publicly traded on an
established securities exchange in the United States.

Code. “Code” means the Internal Revenue Code of 1986, as amended.

Committee. “Committee” means a committee of officers or other individuals,
subject to Section 9.2, appointed by the Board of Directors from time to time to
administer the Trust.

Company. “Company” means Mine Safety Appliances Company, a Pennsylvania
corporation, or any successor thereto. References to the Company shall include
its subsidiaries where appropriate.

Company Stock. “Company Stock” means shares of common stock, no par value,
issued by the Company or any successor securities.

Extraordinary Dividend. “Extraordinary Dividend” means any dividend or other
distribution of cash or other property (other than Company Stock) made with
respect to Company Stock, which the Board of Directors declares generally to be
other than an ordinary dividend.

Fair Market Value. “Fair Market Value” means as of any date the closing price
quotation, or, if none, the average of the bid and asked prices, as reported
with respect to the Company Stock on the most recently available date, on any
national exchange on which the Company Stock is then listed, or if not so
listed, on the NASDAQ National Market, or other consolidated reporting system
reporting trades of the Company Stock. If the Company Stock is not so listed,
“Fair Market Value” shall mean the average of the bid and asked prices as quoted
by all market makers in the Company Stock. In the event that a market for the
Company Stock does not exist, the Committee may determine, in any case or cases,
that “Fair Market Value” shall be determined on the basis of the opinion of one
or more independent and reputable appraisers qualified to value companies in the
Company’s line of business.

Insolvency. “Insolvency” means (i) the inability of the Company to pay its debts
as they become due, or (2) the Company being subject to a pending proceeding as
a debtor under the provisions of Title 11 of the United States Code (Bankruptcy
Code).

Loan. “Loan” means the loan and extension of credit to the Trust evidenced by a
promissory note dated as of the date of the Closing (as defined in the Stock
Purchase Agreement dated June 4, 1996 between the Trust and the Company), with
which the Trustee will purchase Company Stock.

 

- 3 -



--------------------------------------------------------------------------------

Option Grant. “Option Grant” means an option granted under one of the Plans to a
Plan Participant to acquire shares of Company Stock.

Plan Committee Certification. “Plan Committee Certification” means a
certification to be provided to the Trustee by the Committee from time to time
which (i) sets forth the number of shares of Company Stock to be transferred to
a Plan Participant, and (ii) certifies that the determination of such number is
in accordance with the terms of each Plan.

Plans. “Plans” means the employee plans listed on Schedule A hereto and any
other employee benefit plan of the Company or its subsidiaries designated as
such by the Board of Directors.

Plan Participant. “Plan Participant” means an individual who has an Option Grant
under any of the Plans.

Suspense Account. “Suspense Account” means the account in which shares of
Company Stock acquired with the Loan are held until they are released pursuant
to Section 3.1.

Trustee. “Trustee” means PNC Bank, N.A., or any successor trustee.

Trust Year. “Trust Year” means the period beginning on the date of the Closing
(the “Closing Date”) and ending on the next following December 31st and on each
December 31st thereafter.

ARTICLE 2.

Contributions and Dividends

2.1. Contributions. For each Trust Year the Company shall contribute to the
Trust in cash such amount, which together with dividends, as provided in
Section 2.2, and any other earnings of the Trust, shall enable the Trustee to
make all payments of principal and interest due under the Loan on a timely
basis. Unless otherwise expressly provided herein, the Trustee shall apply all
such contributions, dividends and earnings to the payment of principal and
interest due under the Loan. If, at the end of any Trust Year, no such
contribution has been made in cash, such contribution shall be deemed to have
been made in the form of forgiveness of principal and interest on the Loan to
the extent of the Company’s failure to make contributions as required by this
Section 2.1. The Company may from time to time, in its sole discretion, make
additional contributions to the Trust for the purpose of enabling the Trust to
make prepayments of principal with respect to the Loan (a “Prepayment
Contribution”). The Trustee shall immediately use any Prepayment Contribution to
make a prepayment of principal with respect to the Loan. All contributions made
under the Trust shall be delivered to the Trustee. The Trustee shall be
accountable for all contributions received by it, but shall have no duty to
require any contributions to be made to it.

2.2. Dividends. Except as otherwise provided herein, dividends paid in cash on
Company Stock held by the Trust, including Company Stock held in the Suspense
Account, shall be applied to pay interest and repay scheduled principal due
under the Loan. In the event that dividends paid on Company Stock held in the
Trust, other than Extraordinary Dividends, exceed the amount of scheduled
principal and interest due in any Trust Year, such excess shall be used to
purchase additional shares of Company Stock and/or shall be distributed to a
broad cross-section of individuals employed by the Company, as determined in
good faith by the Committee. Dividends which are not in cash or in Company Stock
(including Extraordinary Dividends, or portions thereof) shall be reduced to
cash by the Trustee and reinvested in Company Stock as soon as practicable. For
purposes of this Agreement, Company Stock purchased with the

 

- 4 -



--------------------------------------------------------------------------------

proceeds of an Extraordinary Dividend, any excess dividend or with the proceeds
of a non-cash dividend shall for purposes of this Agreement (including without
limitation Section 3.1 hereof), be deemed to have been acquired with the
proceeds of the Loan. In the Trustee’s discretion, investments in Company Stock
may be made through open-market purchases, private transactions or (with the
Company’s consent) purchases from the Company.

ARTICLE 3.

Release and Allocation of Company Stock

3.1. Release of Shares. Upon any payment (including a prepayment) or forgiveness
in any Trust Year of any principal on the Loan (a “Principal Payment”), the
following number of shares of Company Stock acquired with the proceeds of the
Loan shall be available for allocation (“Available Shares”) as provided in this
Article 3: the number of shares so acquired and held in the Suspense Account
immediately before such payment or forgiveness, multiplied by a fraction the
numerator of which is the amount of the Principal Payment and the denominator of
which is the sum of such Principal Payment and the remaining principal of the
Loan outstanding after such Principal Payment.

3.2. Allocations. Available Shares shall be allocated as directed by a Plan
Committee Certification to the Plan Participants at such times as may be
required to provide shares in accordance with the Plans.

ARTICLE 4.

Compensation, Expenses and Tax Withholding

4.1. Compensation and Expenses. The Trustee shall be entitled to such reasonable
compensation for its services as may be agreed upon from time to time by the
Company and the Trustee and to be reimbursed for its reasonable legal,
accounting and appraisal fees, out-of-pocket expenses and other charges
reasonably incurred in connection with the administration, management,
investment and distribution of the Trust Fund. Such compensation shall be paid,
and such reimbursement shall be made out of the Trust Fund. The Company agrees
to make sufficient contributions to the Trust to pay such amounts owing the
Trustee in addition to those contributions required by Section 2.1 and, in the
event the Company fails to make the contributions necessary to pay amounts owing
to the Trustee, the Trustee shall be entitled to seek payment directly from the
Company or the Trust Fund.

4.2. Withholding of Taxes. The Trustee may withhold, require withholding, or
otherwise satisfy its withholding obligation, on any distribution which it is
directed to make. The amount to be withheld shall be such amount as the Company
advises the Trustee it reasonably estimates to be necessary to comply with
applicable federal, state and local withholding requirements. Upon determination
of the tax withholding liability, the Trustee shall distribute the balance of
the distribution to the appropriate Participant and deliver to the Company the
amount necessary to satisfy any withholding obligation. The Company will then
deliver the withholding amount to the appropriate governmental entity. Prior to
making any distribution hereunder, the Trustee may require such indemnity, as
the Trustee shall reasonably deem necessary for its protection.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 5.

Administration of Trust Fund

5.1. Management and Control of Trust Fund. Subject to the terms of this
Agreement, the Trustee shall have exclusive authority and responsibility to
manage and control the assets of the Trust Fund. The Trustee’s duties shall be
limited to those duties specified in this Agreement.

5.2. Investment of Funds. Except as otherwise provided in Section 2.2 and in
this Section 5.2, the Trustee shall invest and reinvest the Trust Fund
exclusively in Company Stock, including any accretions thereto resulting from
the proceeds of a tender offer, recapitalization or similar transaction which,
if not in Company Stock, shall be reduced to cash as soon as practicable. To the
extent the Trust Fund is invested in Company Stock, the Company waives any
diversification of investments that might otherwise be necessary, appropriate or
required pursuant to applicable law. The Trustee will invest any portion of the
Trust Fund temporarily pending investment in Company stock, distribution or
payment of expenses as directed by the Company. Company acknowledges that the
investment vehicle selected by Company may include mutual funds from which
Trustee or an affiliate or related entity receives compensation for providing
investment advisory, transfer agency, custodial or other services.

5.3. Trustee’s Administrative Powers. Except as otherwise provided herein, and
subject to the Trustee’s duties hereunder, the Trustee shall have the following
powers and rights, in addition to those provided elsewhere in this Agreement or
by law:

(a) to retain any asset of the Trust Fund;

(b) subject to Section 5.4 and Article 3, to sell, transfer, mortgage, pledge,
lease or otherwise dispose of, or grant options with respect to, any Trust Fund
assets at public or private sale;

(c) upon direction from the Committee, to borrow from any lender (including the
Company pursuant to the Loan), to acquire Company Stock at Fair Market Value as
authorized by this Agreement, to enter into lending agreements upon such terms
(including reasonable interest and security for the loan and rights to
renegotiate and prepay such loan) as may be determined by the Committee;
provided, however, that any collateral given by the Trustee for the Loan shall
be limited to cash and property contributed by the Company to the Trust and
dividends paid on Company Stock held in the Trust and shall not include Company
Stock acquired with the proceeds of Loan;

(d) with the consent of the Committee, to settle, submit to arbitration,
compromise, contest, prosecute or abandon claims and demands in favor of or
against the Trust Fund;

(e) to vote or to give any consent with respect to any securities, including any
Company Stock, held by the Trust either in person or by proxy for any purpose,
provided that the Trustee shall vote, tender or exchange all shares of Company
Stock as provided in Section 5.4;

(f) to exercise any of the powers and rights of an individual owner with respect
to any asset of the Trust Fund and to perform any and all other acts that in its
judgment are necessary or appropriate for the proper administration of the Trust
Fund, even though such powers, rights and acts are not specifically enumerated
in this Agreement;

(g) to employ such accountants, actuaries, investment bankers, appraisers, other
advisors and agents as may be reasonably necessary in collecting, managing,
administering,

 

- 6 -



--------------------------------------------------------------------------------

investing, valuing, distributing and protecting the Trust Fund or the assets
thereof or any borrowings of the Trustee made in accordance with Section 5.3(c);
and to pay their reasonable fees and out-of-pocket expenses, which shall be
deemed to be expenses of the Trust and for which the Trustee shall be reimbursed
in accordance with Section 4.1;

(h) to cause any asset of the Trust Fund to be issued, held or registered in the
Trustee’s name or in the name of its nominee, or in such form that title will
pass by delivery, provided that the records of the Trustee shall indicate the
true ownership of such asset;

(i) to utilize another entity as custodian to hold, but not invest or otherwise
manage or control, some or all of the assets of the Trust Fund; and

(j) to consult with legal counsel (who may also be counsel for the Trustee
generally) with respect to any of its duties or obligations hereunder; and to
pay the reasonable fees and out-of-pocket expenses of such counsel, which shall
be deemed to be expenses of the Trust and for which the Trustee shall be
reimbursed in accordance with Section 4.1.

Notwithstanding the foregoing, neither the Trust nor the Trustee shall have any
power to, and shall not, engage in any trade or business.

5.4. Voting and Tendering of Company Stock.

(a) Voting of Company Stock. The Trustee shall follow the directions of each
Plan Participant other than Plan Participants who are members of the Board of
Directors of the Company (such non-members being hereinafter the “Directing Plan
Participants”), as to the manner in which shares of Company Stock held by the
Trust are to be voted on each matter brought before an annual or special
stockholders’ meeting of the Company or the manner in which any consent is to be
executed, in each case as provided below. Before each such meeting of
stockholders, the Trustee shall cause to be furnished to each Directing Plan
Participant, a copy of the proxy solicitation material received by the Trustee,
together with a form requesting confidential instructions as to how to vote the
shares of Company Stock held by the Trustee. Upon timely receipt of directions
from the Directing Plan Participants, the Trustee shall on each such matter vote
the number of shares (including fractional shares) of Company Stock held by the
Trust as follows:

The Company Stock shall be voted by the Trustee as directed by the Directing
Plan Participants with each Directing Plan Participant directing a number of
shares of Company Stock (the “Participant Directed Amount”) equal to the
quotient of (x) the total number of shares of Company Stock held by the Trust
and (y) the number of Directing Plan Participants on the relevant date. Any
Shares for which the Trustee does not receive a signed voting-direction
instrument shall be voted for, against or to abstain in the same proportions as
those shares of Company Stock for which the Trustee did receive instructions.

Similar provisions shall apply in the case of any action by shareholder consent
without a meeting.

(b) Tender or Exchange of Company Stock. The Trustee shall use its best efforts
timely to distribute or cause to be distributed to each Plan Participant any
written materials distributed to stockholders of the Company generally in
connection with any tender offer or exchange offer, together with a form
requesting confidential instructions as to whether or not to tender or exchange
shares of Company Stock held in the Trust. Upon timely receipt of instructions
from a Directing Plan Participant, the Trustee shall tender such Directing
Participant’s Participant Directed Amount if such Directing Plan Participant has
directed the Trustee to tender. The Company will cooperate in registering the
Company Stock held by the Trust which is the subject of a tender or exchange
offer. The Company shall be responsible for all expenses incurred in connection
with the registration of such Company Stock.

 

- 7 -



--------------------------------------------------------------------------------

(c) The Company shall maintain appropriate procedures to ensure that all
instructions by Directing Plan Participants in the Plans are collected,
tabulated, and transmitted to the Trustee without being divulged or released to
any person affiliated with the Company or its affiliates. All actions taken by
Directing Plan Participants shall be held confidential by the Trustee and shall
not be divulged or released to any person, other than (i) agents of the Trustee
who are not affiliated with the Company or its affiliates or (ii) by virtue of
the execution by the Trustee of any proxy, consent or letter of transmittal for
the shares of Company Stock held in the Trust.

5.5. Indemnification.

(a) The Company shall and hereby does indemnify and hold harmless the Trustee
from and against any claims, demands, actions, administrative or other
proceedings, causes of action, liability, loss, cost, damage or expense
(including reasonable attorneys’ fees), which may be asserted against it, in any
way arising out of or incurred as a result of its action or failure to act in
connection with the establishment, operation and administration of the Trust;
provided that such indemnification shall not apply to the extent that a court of
competent jurisdiction finally determines that the Trustee has acted
(i) negligently, (ii) in violation of applicable law or its duties under this
Trust or (iii) in bad faith. The Trustee shall be under no liability to any
person for any loss of any kind which may result (i) by reason of any action
taken by the Trustee in accordance with any direction of the Committee or any
Directing Plan Participant acting pursuant to Section 5.4 (ii) by reason of the
Trustee’s failure to exercise any power or authority or to take any action
hereunder because of the failure of any such Directing Plan Participant to give
directions to the Trustee, as provided for in this Agreement, or (iii) by reason
of any act or omission of any of the Directing Plan Participants with respect to
the Trustee’s duties under this Trust. The Trustee shall be fully protected in
acting upon any instrument, certificate, or paper delivered by the Committee or
any Plan Participant or beneficiary and believed in good faith by the Trustee to
be genuine and to be signed or presented by the proper person or persons, and
the Trustee shall be under no duty to make any investigation or inquiry as to
any statement contained in any such writing, but may accept the same as
conclusive evidence of the truth and accuracy of the statements therein
contained.

(b) The Company may, but shall not be required to, maintain liability insurance
to insure its obligations hereunder. If any payments made by the Company or the
Trust pursuant to this indemnity are covered by insurance maintained by the
Company, the Company or the Trust (as applicable) shall be subrogated to the
rights of the indemnified party against the insurance company.

(c) Without limiting the generality of the foregoing, the Company will, at the
request of the Trustee, advance to the Trustee reasonable amounts of expenses,
including reasonable attorneys’ fees and expenses, which the Trustee advises
have been incurred in connection with its investigation or defense of any claim,
demand, action, cause of action, administrative or other proceeding arising out
of or in connection with the Trustee’s performance of its duties under this
Agreement.

(d) In no event shall the Trustee be liable for consequential damages.

(e) The Trustee may initiate an action in interpleader with respect to any issue
under this Agreement and the Company shall indemnify the Trustee from and
against any reasonable legal expenses incurred by the Trustee in connection
therewith.

 

- 8 -



--------------------------------------------------------------------------------

5.6. General Duty to Communicate to Committee. The Trustee shall promptly notify
the Committee of all communications with or from any government agency or with
respect to any legal proceeding with regard to the Trust and with or from any
Plan Participants concerning their entitlements under the Plans or the Trust.

ARTICLE 6.

Accounts and Reports of Trustee

6.1. Records and Accounts of Trustee. The Trustee shall maintain accurate and
detailed records and accounts of all transactions of the Trust, which shall be
available at all reasonable times for inspection or audit by any person
designated by the Company and which shall be retained as required by applicable
law.

6.2. Fiscal Year. The fiscal year shall be the same as the Trust Year. The
fiscal year of the Trust shall be the twelve month period or a shorter period in
the case of the initial fiscal year.

6.3. Reports of Trustee. The Trustee shall prepare and present to the Committee
a report for the period ending on the last day of each fiscal year, and for such
shorter periods as the Committee may reasonably request, listing all securities
and other property acquired and disposed of and all receipts, disbursements and
other transactions effected by the Trust after the date of the Trustee’s last
account, and further listing all cash, securities, and other property held by
the Trust, together with the fair market value thereof, as of the end of such
period. In addition to the foregoing, the report shall contain such information
regarding the Trust Fund’s assets and transactions as the Committee in its
discretion may reasonably request.

The Committee may approve of any report furnished by the Trustee pursuant to the
foregoing paragraph either by written statement of approval furnished to the
Trustee or shall be deemed to have approved any such report by failure to file
written objection to the report with the Trustee within one hundred and eighty
(180) days of the date on which the Committee received the report. The Committee
shall not be liable to any person for the approval, disapproval or failure to
approve or object to any report rendered by the Trustee.

6.4. Final Report. In the event of the resignation or removal of a Trustee
hereunder, the Committee may request and the Trustee shall then with reasonable
promptness submit, for the period ending on the effective date of such
resignation or removal, a report similar in form and purpose to that described
in Section 6.3.

ARTICLE 7.

Succession of Trustee

7.1. Resignation of Trustee. The Trustee or any successor thereto may resign as
Trustee hereunder at any time upon delivering a written notice of such
resignation, to take effect thirty (30) days after the delivery thereof to the
Committee, unless the Committee accepts shorter notice; provided, however, that
no such resignation shall be effective until a successor Trustee has assumed the
office of Trustee hereunder.

7.2. Removal of Trustee. The Trustee or any successor thereto may be removed by
the Company by delivering to the Trustee so removed an instrument executed by
the Committee informing the Trustee of the Committee’s decision. Such removal
shall take effect at the date specified in such instrument, which shall not be
less than thirty (30) days after delivery of the instrument, unless the Trustee
accepts shorter notice; provided, however, that no such removal shall be
effective until a successor Trustee has assumed the office of Trustee hereunder.

 

- 9 -



--------------------------------------------------------------------------------

7.3. Appointment of Successor Trustee. Whenever the Trustee or any successor
thereto shall resign or be removed or a vacancy in the position shall otherwise
occur, the Company shall use its best efforts to appoint a successor Trustee as
soon as practicable after receipt by the Committee of a notice described in
Section 7.1, or the delivery to the Trustee of a notice described in
Section 7.2, as the case may be, but in no event more than sixty (60) days after
receipt or delivery, as the case may be, of such notice. A successor Trustee’s
appointment shall not become effective until such successor shall accept such
appointment by delivering its acceptance in writing to the Company. If a
successor is not appointed within such 60 day period, the Trustee, at the
Company’s expense, may petition a court of competent jurisdiction for
appointment of a successor.

7.4. Succession to Trust Fund Assets. The title to all property held hereunder
shall vest in any successor Trustee acting pursuant to the provisions hereof
without the execution or filing of any further instrument, but a resigning or
removed Trustee shall execute all instruments and do all acts necessary to vest
title in the successor Trustee. Each successor Trustee shall have, exercise and
enjoy all of the powers, both discretionary and ministerial, herein conferred
upon its predecessors. A successor Trustee shall not be obliged to examine or
review the accounts, records, or acts of, or property delivered by, any previous
Trustee and shall not be responsible for any action or any failure to act on the
part of any previous Trustee.

7.5. Continuation of Trust. In no event shall the legal disability, resignation
or removal of a Trustee terminate the Trust, but the Company shall forthwith
appoint a successor Trustee in accordance with Section 7.3 to carry out the
terms of the Trust.

7.6. Changes in Organization of Trustee. In the event that any corporate Trustee
hereunder shall be converted into, shall merge or consolidate with, or shall
sell or transfer substantially all of its assets and business to, another
corporation, state or federal, the corporation resulting from such conversion,
merger or consolidation, or the corporation to which such sale or transfer shall
be made, shall thereupon become and be the Trustee under the Trust with the same
effect as though originally so named.

7.7. Continuance of Trustee’s Powers in Event of Termination of the Trust. In
the event of the termination of the Trust, as provided herein, the Trustee shall
dispose of the Trust Fund in accordance with the provisions hereof. Until the
final distribution of the Trust Fund, the Trustee shall continue to have all
powers provided hereunder as necessary or expedient for the orderly liquidation
and distribution of the Trust Fund.

7.8. Corporate Trustee. The Trustee or any successor Trustee shall be an
independent corporate entity with assets of at least $15 billion.

ARTICLE 8.

Amendment or Termination

8.1. Amendments. Except as otherwise provided herein, the Company may amend the
Trust at any time and from time to time in any manner which it seems desirable,
provided that no amendment shall permit the Company to receive any distribution
prohibited by the last sentence of Section 1.5 hereof and no amendment which
would adversely affect the duties of the Trustee shall be made without the
Trustee’s written consent, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, the Company shall retain the power under all
circumstances to amend the Trust to correct any errors or clarify any
ambiguities or similar issues of interpretation in this Agreement, except to the
extent any such amendment adversely affects the duties of the Trustee.

 

- 10 -



--------------------------------------------------------------------------------

8.2. Termination. Subject to the terms of this Section 8.2, the Trust shall
terminate on the earliest of the date (i) all available shares are distributed
and (ii) the 20th anniversary of the effective date of the Trust (the
“Termination Date”). The Company may terminate the Trust at any time prior to
the Termination Date. The Trust shall also terminate automatically upon the
Company giving the Trustee written notice of a Change of Control. Immediately
upon a termination of the Trust, the Company shall be deemed to have forgiven
all amounts then outstanding under the Loan. As soon as practicable after
receiving notice from the Company of a Change of Control or upon any other
termination of the Trust, the Trustee shall sell all of the Company Stock and
other non-cash assets (if any) then held in the Trust Fund provided, that the
Trustee will not be required to sell such Company Stock unless such sale can be
completed without violating applicable securities laws. In the event of a Change
of Control or any other termination of the Trust, the Company will cooperate in
registering the Company Stock held by the Trust. The Company shall be
responsible for all expenses incurred in connection with the registration of
such Company Stock. The proceeds of such sale shall first be returned to the
Company up to an amount equal to the principal amount, plus any accrued
interest, of the Loan that was forgiven upon such termination. Any funds
remaining in the Trust after such payment to the Company (the “Excess Funds”)
shall be used to fund (1) the existing obligations of the Company under (i) the
Plans and, then, (ii) all broad-based employee benefit plans maintained by the
Company, and (2) the anticipated future obligations of the Company to the pre
Change-of-Control employee population under one or more broad based employee
plans, and, (3) if any Excess Funds remain, such amount shall be paid directly
to the active participants in the Company’s 401(k) defined contribution plan in
proportion to each participant’s base pay. Any determination as to which plans
are entitled to funding pursuant to this paragraph or the extent of any
obligation to such plan shall be made by the Committee.

8.3. Form of Amendment or Termination. Any amendment or termination of the Trust
shall be evidenced by an instrument in writing signed by an authorized officer
of the Company, certifying that said amendment or termination has been
authorized and directed by the Company or the Board of Directors, as applicable,
and, in the case of any amendment, shall be consented to by signature of an
authorized officer of the Trustee, if required by Section 8.1.

ARTICLE 9.

Miscellaneous

9.l. Controlling Law. The laws of the Commonwealth of Pennsylvania shall be the
controlling law in all matters relating to the Trust, without regard to
conflicts of law.

9.2. Committee Action. Any action required or permitted to be taken by the
Committee may be taken on behalf of the Committee by any individual so
authorized. The Company shall furnish to the Trustee the name and specimen
signature of each member of the Committee upon whose statement of a decision or
direction the Trustee is authorized to rely. Until notified of a change in the
identity of such person or persons, the Trustee shall act upon the assumption
that there has been no change. In the event that a Change of Control occurs, the
Board of Directors shall no longer have the authority to remove or appoint
members of the Committee and the members of the Committee in place immediately
preceding such a Change of Control shall continue as such members and shall have
the authority to appoint new members to replace any members who resign or
otherwise cease to be members after the Change of Control.

 

- 11 -



--------------------------------------------------------------------------------

9.3. Notices. All notices, requests, or other communications required or
permitted to be delivered hereunder shall be in writing, delivered by registered
or certified mail, return receipt requested as follows:

To the Company

Douglas K. McClaine, Esquire

Secretary

Mine Safety Appliances Company

P.O. Box 426

Pittsburgh, PA 15230

To the Trustee:

PNC Asset Management Group

620 Liberty Avenue

Two PNC Plaza

Pittsburgh, PA 15222

Attn: Christopher M. Merlo, Vice President

Any party hereto may from time to time, by written notice given as aforesaid,
designate any other address to which notices, requests or other communications
addressed to it shall be sent.

9.4. Severability. If any provision of the Trust shall be held illegal or
invalid or unenforceable for any reason, such provision shall not affect the
remaining parts hereof, but the Trust shall be construed and enforced as if said
provision had never been inserted herein.

9.5. Protection of Persons Dealing with the Trust. No person dealing with the
Trustee shall be required or entitled to monitor the application of any money
paid or property delivered to the Trustee, or determine whether or not the
Trustee is acting pursuant to authorities granted to it hereunder or to
authorizations or directions herein required.

9.6. Tax Status of Trust. It is intended that the Company, as grantor hereunder,
be treated as the owner of the entire Trust and the trust assets under
Section 671 et seq. of the Code. Until advised otherwise, the Trustee may
presume that the Trust is so characterized for federal income tax purposes and
shall make all filings of tax returns on that presumption.

9.7. Participants to Have No Interest in the Company by Reason of the Trust.
Neither the creation of the Trust nor anything contained in the Trust shall be
construed as giving any person, including any individual employed by the Company
or any subsidiary of the Company, any equity or interest in the assets,
business, or affairs of the Company except to the extent that any such
individuals are entitled to exercise stockholder rights with respect to Company
Stock pursuant to Section 5.4.

9.8. Nonassignability. No right or interest of any person to receive
distributions from the Trust shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including, but not by
way of limitation, execution, levy, garnishment, attachment, pledge, or
bankruptcy, but excluding death or mental incompetency, and no right or interest
of any person to receive distributions from the Trust shall be subject to any
obligation or liability of any such person, including claims for alimony or the
support of any spouse or child.

 

- 12 -



--------------------------------------------------------------------------------

9.9. Gender and Plurals. Whenever the context requires or permits, the masculine
gender shall include the feminine gender and the singular form shall include the
plural form and shall be interchangeable.

9.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original.

IN WITNESS WHEREOF, the Company and the Trustee have caused this Agreement to be
signed, and their seals affixed hereto, by their authorized officers all as of
the day, month and year first above written.

 

By:    /s/ C. M. Merlo   Title: Vice President   Attest: /s/ S. Shapiro   Title:
Vice President MINE SAFETY APPLIANCES COMPANY By:   /s/ D. L. Zeitler   Title:
Treasurer   Attest: /s/ D. K. McClaine   Title: Secretary

 

- 13 -



--------------------------------------------------------------------------------

SCHEDULE A

Employee Benefit Plans

 

1. Mine Safety Appliances Company 1987 Management Share Incentive Plan.

 

2. Mine Safety Appliances Company 1990 Non-Employee Directors’ Stock Option
Plan.

 

3. 1998 Management Share Incentive Plan. Amended as of 5-5-98 Board Meeting.

 

4. Mine Safety Appliances Company 2008 Management Equity Incentive Plan.

 

5. Mine Safety Appliances Company 2008 Non-Employee Directors’ Equity Incentive
Plan.